The Honorable Bobby G. Newman State Representative Post Office Box 52 Smackover, Arkansas 71762-0052
Dear Representative Newman:
This is in response to your request for an opinion on A.C.A. §6-20-319(4)(A) and the changes made thereto by Acts 917 and 1194 of 1995. I am enclosing a copy of Op. Att'y Gen. 96-176, issued today, that addresses this issue and, I trust, answers your questions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh